Twenty largest holdings Emerging Markets Growth Fund Ranking % Total 31 Dec 08 31 Mar09 Security portfolio Description 2 1 Samsung Electronics 4.0 Korea's top electronics manufacturer and a global leader in semiconductor production. 1 2 America Movil 3.1 Latin America's largest cellular communications provider. 6 3 Petroleo Brasileiro - Petrobras 2.8 One of the world's largest oil companies. Engaged in exploration, production, refining, marketing and chemicals. 7 4 Reliance Industries 2.7 Manufactures a wide range of synthetic textiles, petrochemicals and plastics. Also involved in oil exploration and production, and electricity generation and distribution. 4 5 Taiwan Semiconductor Manufacturing 2.6 One of the world's largest semiconductor manufacturers. 3 6 China Shenhua Energy 2.6 Energy company engaged in the production and transport of coal in China and the Asia Pacific region. 9 7 AngloGold Ashanti 2.2 One of the world's largest gold producers. 8 8 Vale do Rio Doce 1.7 The world's largest exporter of iron ore. Also provides logistics services via an extensive rail network in Brazil. 16 9 Sasol 1.6 Produces synthetic fuel, gasoline and chemical products. Also venturing into natural gas exploration. 10 10 Bharti Airtel 1.6 India's leading telecommunications services provided. Total companies 1 through 10 24.9 56 11 Gazprom 1.6 The largest gas producer and transporter in Russia. 11 12 Industrial and Commercial Bank of China 1.5 A state-owned commercial bank in China and one of the world's largest banks. 5 13 Harmony Gold Mining 1.4 One of South Africa's largest gold mining companies. 15 14 Anhui Conch Cement 1.4 China's largest producer and seller of cement and commodity clinker. 12 15 Cemig 1.2 Generates and distributes electricity in the Brazilian state of Minas Gerais. 14 16 Banpu 1.1 Thailand-based energy company focused on coal mining and coal-fired power generation. 23 17 China National Offshore Oil 1.0 Explores for and produces offshore oil and gas. Among China's largest oil producers. 30 18 Bank of China 1.0 One of China's largest commercial banks. 29 19 Hon Hai Precision Industry 1.0 Top-tier provider of electronic manufacturing services to computer, networking, wireless and consumer equipment makers. 44 20 LG Electronics 1.0 Designs and manufactures appliances and home electronics. Total companies 1 through 20 37.1 This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS® standards, which if not included herein, are available upon request. GIPS is a trademark owned by CFA Institute. Diversification by sector Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 31 Dec 08 31 Mar09 31 Mar 09 31 Dec 08 31 Mar09 31 Mar09 ENERGY 13.9 15.4 14.4 FINANCIALS 9.6 10.7 21.4 Petroleo Brasileiro - Petrobras 2.8 Industrial and Commercial Bank of China 1.5 Reliance Industries 2.7 Bank of China 1.0 China Shenhua Energy 2.6 Grupo Financiero Inbursa 0.8 Gazprom 1.6 Bumiputra-Commerce Holdings 0.7 Sasol 1.6 China Construction Bank 0.6 Banpu 1.1 China Overseas Land & Investment 0.6 China National Offshore Oil 1.0 OTHERS 5.5 OTHERS 2.0 INFORMATION TECHNOLOGY 12.0 13.2 12.7 Samsung Electronics 4.0 MATERIALS 11.9 12.5 13.5 Taiwan Semiconductor Manufacturing 2.6 AngloGold Ashanti 2.2 Hon Hai Precision Industry 1.0 Vale do Rio Doce 1.7 BYD 0.6 Anhui Conch Cement 1.4 HTC Corp. 0.6 Harmony Gold Mining 1.4 NHN 0.6 Israel Chemicals 0.8 OTHERS 3.8 Taiwan Cement 0.8 OTHERS 4.2 TELECOMMUNICATION SERVICES 16.4 14.7 10.9 INDUSTRIALS 7.2 7.3 8.5 America Movil 3.1 China High Speed Transmission Equipment 1.0 Bharti Airtel 1.6 Beijing Enterprises Holdings 0.5 Telmex International 0.9 China Railway Construction 0.5 Telmex 0.8 OTHERS 5.3 Telekomunikasi Indonesia 0.8 Telekomunikacja Polska 0.7 Bezeq 0.7 OTHERS 6.1 CONSUMER DISCRETIONARY 7.3 7.3 6.1 UTILITIES 3.7 4.0 3.9 LG Electronics 1.0 Cemig 1.2 Astra International 0.6 Enersis 0.9 Shangri-La Asia 0.6 OTHERS 1.9 OTHERS 5.1 OTHER 1.3 1.4 0.0 Capital International Private Equity Fund IV 0.4 CONSUMER STAPLES 6.2 6.4 5.6 OTHERS 1.0 Kimberly-Clark de Mexico 0.6 Fomento Economico Mexicano 0.5 Total equity 90.3 93.5 100.0 KT&G 0.5 Total Fixed income 2.7 1.9 OTHERS 4.8 Total Cash and equivalents 7.0 4.6 Total assets 100.0 100.0 HEALTH CARE 0.8 0.6 3.0 Bumrungrad Hospital 0.3 OTHERS 0.3 1MSCI Emerging MarketsInvestable Market Index This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS® standards, which if not included herein, are available upon request. GIPS is a trademark owned by CFA Institute. Diversification by country Emerging Markets Growth Fund % Portfolio % Index1 31 Dec 99 31 Dec 00 31 Dec 01 31 Dec 02 31 Dec 03 31 Dec 04 31 Dec 05 31 Dec 06 31 Dec 07 31 Dec 08 31 Mar09 31 Mar 09 LATIN AMERICA 27.9 31.4 30.2 29.4 22.5 23.0 19.5 18.2 14.0 21.2 20.4 20.7 BRAZIL 9.2 13.9 10.9 10.6 10.8 12.3 10.3 9.4 7.2 10.3 10.7 13.5 MEXICO 12.5 15.0 17.2 16.3 9.2 8.6 7.3 7.9 5.9 8.9 8.0 4.2 CHILE 1.8 1.2 1.1 1.6 1.4 1.2 0.5 0.5 0.4 1.8 1.6 1.5 ARGENTINA 2.9 0.7 0.2 0.2 0.4 0.3 0.3 0.1 0.2 0.0 0.0 0.3 PERU 1.1 0.3 0.6 0.5 0.4 0.1 0.1 0.0 0.0 0.1 0.1 0.6 REPUBLIC OF COLOMBIA 0.0 0.1 0.1 0.1 0.1 0.2 0.8 0.3 0.3 0.1 0.0 0.6 VENEZUELA 0.4 0.2 0.1 0.1 0.2 0.3 0.2 0.0 0.0 0.0 0.0 0.0 SOUTHEAST ASIA 14.8 14.3 15.7 20.8 22.0 19.6 16.4 16.6 18.0 16.1 15.9 13.1 INDIA 8.2 8.8 9.7 12.3 13.8 10.4 7.9 6.5 7.2 7.9 7.7 6.6 MALAYSIA 1.8 2.0 1.9 3.1 3.2 5.6 3.2 3.9 4.8 2.8 3.1 3.1 INDONESIA 2.7 1.6 1.9 2.5 3.1 2.6 3.0 3.4 2.7 2.3 2.1 1.5 THAILAND 0.6 0.1 0.7 1.9 1.3 0.6 1.9 1.5 1.7 2.0 1.5 1.4 PHILIPPINES 1.4 1.8 1.5 1.0 0.6 0.3 0.3 0.8 1.3 1.0 1.3 0.5 PAKISTAN 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.0 0.1 0.0 SRI LANKA 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.2 0.1 0.1 0.0 VIETNAM 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.3 0.0 0.0 0.0 0.0 FAR EAST ASIA 22.0 22.9 31.2 28.2 33.5 33.4 37.5 34.1 30.2 34.6 35.8 44.8 SOUTH KOREA 11.0 10.1 15.2 18.2 18.6 17.6 20.2 11.0 9.2 7.3 8.3 13.6 CHINA 0.6 3.2 4.0 3.2 3.4 3.8 4.4 9.6 10.1 19.3 19.1 18.2 TAIWAN 9.1 8.2 11.8 5.9 10.5 10.5 11.4 11.9 9.7 7.0 7.4 13.0 HONG KONG 1.3 1.4 0.2 0.9 1.0 1.5 1.5 1.6 1.2 1.0 1.0 0.0 EUROPE/MIDDLE EAST/ AFRICA 24.7 21.7 16.7 17.1 17.4 17.9 21.7 23.9 26.4 14.8 16.8 21.4 RUSSIAN FEDERATION 1.7 1.9 3.9 5.4 5.6 3.1 3.3 5.6 11.7 3.1 4.0 5.4 SOUTH AFRICA 4.6 5.2 3.3 4.7 6.6 7.7 8.7 8.9 6.0 6.5 6.3 8.1 ISRAEL 2.7 3.6 1.0 0.3 0.5 1.9 4.3 2.5 1.8 1.6 2.2 3.4 POLAND 1.9 2.1 1.8 2.2 0.8 0.4 0.1 0.4 0.5 0.7 0.8 1.1 TURKEY 9.8 6.8 4.8 1.9 2.0 2.4 3.1 3.3 1.7 0.9 1.2 1.3 HUNGARY 2.0 0.6 0.7 1.4 1.0 0.9 0.2 0.3 0.0 0.2 0.4 0.4 CZECH REPUBLIC 0.5 0.3 0.2 0.4 0.4 0.9 0.0 0.1 0.0 0.3 0.6 0.6 EGYPT 0.8 0.6 0.2 0.2 0.2 0.3 1.6 2.1 3.6 1.1 1.0 0.6 MOROCCO 0.1 0.0 0.0 0.1 0.0 0.1 0.1 0.1 0.1 0.1 0.1 0.5 KAZAKHSTAN 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.3 0.5 0.0 0.0 0.0 SULTANATE OF OMAN 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.3 0.2 0.1 0.0 UNITED ARAB EMIRATES 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.0 0.0 0.0 NIGERIA 0.0 0.1 0.1 0.1 0.0 0.0 0.0 0.1 0.0 0.0 0.0 0.0 CROATIA 0.4 0.5 0.5 0.4 0.3 0.2 0.1 0.0 0.1 0.1 0.1 0.0 ESTONIA 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 GHANA 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 BOTSWANA 0.0 0.0 0.2 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 OTHER2 7.0 2.8 2.1 0.8 1.2 1.6 2.1 2.6 5.3 3.6 4.6 0.0 Total equity 96.4 93.1 95.9 96.3 96.6 95.5 97.2 95.4 93.9 90.3 93.5 100.0 Fixed income 1.2 0.6 1.5 1.8 1.6 0.9 1.0 0.9 0.4 2.7 1.9 Cash & equivalents 2.4 6.3 2.6 1.9 1.8 3.6 1.8 3.7 5.7 7.0 4.6 Total assets 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.00 100.00 1MSCI Emerging Markets Investable Market Index 2The current period includes 4.0% incompanies with substantial business assets in emerging markets but that are domiciled in developed markets, and 0.6% in CII's Private Equity funds. Diversification by country Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 31 Dec 08 31 Mar09 31Mar09 31 Dec 08 31 Mar09 31 Mar09 LATIN AMERICA 21.2 20.4 20.7 EMERGING EUROPE/MIDDLE EAST/AFRICA 14.8 16.8 21.4 BRAZIL 10.3 10.7 13.5 SOUTH AFRICA 6.5 6.3 8.1 MEXICO 8.9 8.0 4.2 RUSSIAN FEDERATION 3.1 4.0 5.4 CHILE 1.8 1.6 1.5 ISRAEL 1.6 2.2 3.4 PERU 0.1 0.1 0.6 TURKEY 0.9 1.2 1.3 REPUBLIC OF COLOMBIA 0.1 0.0 0.6 POLAND 0.7 0.8 1.1 ARGENTINA 0.0 0.0 0.3 CZECH REPUBLIC 0.3 0.6 0.6 EGYPT 1.1 1.0 0.6 SOUTHEAST ASIA 16.1 15.9 13.1 MOROCCO 0.1 0.1 0.5 INDIA 7.9 7.7 6.6 HUNGARY 0.2 0.4 0.4 MALAYSIA 2.8 3.1 3.1 CROATIA 0.1 0.1 0.0 INDONESIA 2.3 2.1 1.5 SULTANATE OF OMAN 0.2 0.1 0.0 THAILAND 2.0 1.5 1.4 PHILIPPINES 1.0 1.3 0.5 PAKISTAN 0.0 0.1 0.0 OTHER2 3.6 4.6 0.0 SRI LANKA 0.1 0.1 0.0 FAR EAST ASIA 34.6 35.8 44.8 Total equity 90.3 93.5 100.0 CHINA 19.3 19.1 18.2 Total fixed income 2.7 1.9 SOUTH KOREA 7.3 8.3 13.6 Total cash and equivalents 7.0 4.6 TAIWAN 7.0 7.4 13.0 Total assets 100.0 100.0 HONG KONG 1.0 1.0 0.0 1MSCIEmerging MarketsInvestable Market Index 2The current period includes 4.0% in companies with substantial business assets in emerging markets but that are domiciled in developed markets, and 0.6% in CII's Private Equity funds. This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS® standards, which if not included herein, are available upon request. GIPS is a trademark owned by CFA Institute. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -31March 2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2007 2006 1st qtr. 4.41 4.41 1.79 2.25 1st qtr. 12.89 12.89 11.51 12.02 2nd qtr. 14.92 14.92 14.06 14.96 2nd qtr. -4.58 -4.58 -5.11 -4.34 3rd qtr. 11.87 11.87 13.28 14.01 3rd qtr. 7.11 7.11 4.10 4.88 4th qtr. 0.07 3.23 3.06 3.30 4th qtr. 15.74 18.32 17.28 17.60 Year 2007 34.33 38.57 36.52 39.42 Year 2006 33.55 36.53 29.18 32.17 2008 2005 1st qtr. -6.87 -6.87 -11.67 -11.35 1st qtr. 2.06 2.06 1.20 1.80 2nd qtr. -3.50 -3.50 -2.28 -1.58 2nd qtr. 5.91 5.91 3.00 4.12 3rd qtr. -24.79 -24.79 -27.71 -27.04 3rd qtr. 16.33 16.33 17.01 17.95 4th qtr. -27.69 -25.28 -27.74 -27.40 4th qtr. 7.20 10.03 6.83 7.18 Year 2008 -51.12 -49.49 -54.91 -53.78 Year 2005 34.79 38.36 30.31 34.00 2009 2004 January -4.68 -4.68 -6.58 -6.43 1st qtr. 9.13 9.13 8.87 9.59 February -3.42 -3.42 -5.51 -5.43 2nd qtr. -10.98 -10.98 -10.34 -9.64 March 11.50 11.50 14.11 14.35 3rd qtr. 7.65 7.65 7.39 8.14 1st qtr. 2.65 2.65 0.74 1.18 4th qtr. 13.66 15.44 16.81 17.24 Lifetime return Year 2004 18.87 20.74 22.45 25.55 Cumulative% 1,511.92 2,463.56 Annualized% 12.95 15.26 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through30November 2007and MSCI Emerging Markets Investable Market Index with no dividends thereafter. 4MSCI Emerging Markets Investable Market Indexwith dividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCIEmerging Markets Index with net dividends reinvestedthrough 30 November 2007, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -31 March 2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2003 2000 1st qtr. -6.12 -6.12 -6.79 -6.00 1st qtr. 7.79 7.79 2.04 2.42 2nd qtr. 22.60 22.60 22.19 23.29 2nd qtr. -10.29 -10.29 -10.79 -10.16 3rd qtr. 14.62 14.62 13.51 14.15 3rd qtr. -14.86 -14.86 -13.35 -13.00 4th qtr. 12.42 14.85 17.25 17.78 4th qtr. -16.76 -16.16 -13.53 -13.32 Year 2003 48.31 51.51 51.59 55.82 Year 2000 -31.47 -30.98 -31.80 -30.61 2002 1999 1st qtr. 10.62 10.62 10.72 11.34 1st qtr. 13.37 13.37 11.96 12.44 2nd qtr. -12.53 -12.53 -9.01 -8.44 2nd qtr. 20.79 20.79 23.62 24.40 3rd qtr. -16.68 -16.68 -16.78 -16.35 3rd qtr. -3.01 -3.01 -5.50 -5.15 4th qtr. 10.34 11.72 9.76 10.04 4th qtr. 31.90 33.96 25.15 25.44 Year 2002 -11.04 -9.93 -7.97 -6.17 Year 1999 75.19 77.93 63.70 66.41 2001 1998 1st qtr. -7.44 -7.44 -6.19 -5.50 1st qtr. 5.26 5.26 5.71 6.19 2nd qtr. 6.99 6.99 3.11 3.93 2nd qtr. -20.34 -18.95 -24.20 -23.60 3rd qtr. -24.91 -24.91 -22.14 -21.66 3rd qtr. -21.89 -21.89 -22.89 -22.01 4th qtr. 27.90 29.86 26.26 26.58 4th qtr. 12.73 12.73 17.30 17.99 Year 2001 -4.89 -3.43 -4.91 -2.61 Year 1998 -26.17 -24.88 -27.52 -25.34 1997 1994 1st qtr. 10.76 10.76 8.04 8.47 1st qtr. -2.04 -2.04 -9.30 -9.04 2nd qtr. 15.37 16.60 7.68 8.56 2nd qtr. -5.24 -4.83 -2.05 -1.44 3rd qtr. -1.10 -1.10 -9.40 -8.97 3rd qtr. 24.02 24.02 20.47 20.76 4th qtr. -16.49 -14.15 -17.84 -17.52 4th qtr. -15.05 -14.82 -14.67 -14.39 Year 1997 5.53 9.66 -13.40 -11.59 Year 1994 -2.21 -1.52 -8.67 -7.32 1996 1993 1st qtr. 7.88 7.88 5.77 6.23 1st qtr. 9.64 9.64 5.20 5.55 2nd qtr. 6.14 7.87 3.35 4.18 2nd qtr. 8.26 9.31 7.10 8.27 3rd qtr. -2.26 -2.26 -4.08 -3.62 3rd qtr. 12.61 12.61 14.84 15.38 4th qtr. 0.43 2.32 -0.89 -0.59 4th qtr. 27.45 27.95 32.36 32.60 Year 1996 12.40 16.38 3.92 6.03 Year 1993 70.35 72.68 71.26 74.84 1995 1992 1st qtr. -16.54 -16.54 -12.74 -12.38 1st qtr. 20.17 20.17 20.01 20.48 2nd qtr. 11.07 12.03 9.67 10.37 2nd qtr. -8.65 -7.85 -11.85 -10.87 3rd qtr. 2.20 2.20 -1.06 -0.64 3rd qtr. -0.54 -0.54 -3.75 -3.30 4th qtr. -3.59 -2.88 -1.72 -1.35 4th qtr. 1.63 1.98 7.09 7.28 Year 1995 -8.67 -7.19 -6.94 -5.21 Year 1992 10.95 12.32 9.05 11.40 1991 1988 1st qtr. 23.75 23.75 28.66 29.17 1st qtr. 19.34 19.34 20.64 22.05 2nd qtr. 11.36 12.71 3.79 5.09 2nd qtr. 14.87 15.68 10.83 12.18 3rd qtr. 1.96 1.96 2.66 3.28 3rd qtr. 5.07 5.07 0.02 0.99 4th qtr. 14.22 14.90 13.77 14.05 4th qtr. -3.41 -2.12 0.85 1.56 Year 1991 60.48 63.39 55.97 59.91 Year 1988 39.13 41.98 34.87 40.43 1990 1987 1st qtr. -5.67 -5.67 -7.85 -7.18 1st qtr. 11.32 11.32 2nd qtr. 12.17 13.89 18.85 20.03 2nd qtr. 23.32 25.30 3rd qtr. -16.73 -16.73 -17.88 -17.19 3rd qtr. 8.70 8.70 4th qtr. -0.24 1.67 -4.10 -3.05 4th qtr. -18.98 -18.14 Year 1990 -12.11 -9.05 -13.76 -10.55 Year 1987 20.91 24.13 1989 1986 1st qtr. 16.45 16.45 15.66 16.88 1 mo. To 6/30 0.60 0.60 2nd qtr. 21.71 23.16 4.68 5.95 3rd qtr. 3.68 4.15 3rd qtr. 21.72 21.72 21.86 22.80 4th qtr. 6.71 6.71 4th qtr. 10.14 11.29 7.90 8.48 Year 1986 Year 1989 89.99 94.26 59.19 64.96 (5/30-12/31) 11.30 11.80 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 30 November 2007 and MSCI Emerging Markets Investable Market Indexwith no dividends thereafter. 4MSCI Emerging MarketsInvestable Market Indexwithdividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCIEmerging Markets Index with net dividends reinvestedthrough 30 November 2007, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -31 March 2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2007 2006 1st qtr. 4.41 4.41 1.79 2.25 1st qtr. 12.89 12.89 11.51 12.02 2nd qtr. 14.92 14.92 14.06 14.96 2nd qtr. -4.58 -4.58 -5.11 -4.34 3rd qtr. 11.87 11.87 13.28 14.01 3rd qtr. 7.11 7.11 4.10 4.88 4th qtr. 0.07 3.23 3.06 3.30 4th qtr. 15.74 18.32 17.28 17.60 Year 2007 34.33 38.57 36.52 39.42 Year 2006 33.55 36.53 29.18 32.17 2008 2005 1st qtr. -6.87 -6.87 -11.67 -11.35 1st qtr. 2.06 2.06 1.20 1.80 2nd qtr. -3.50 -3.50 -2.28 -1.58 2nd qtr. 5.91 5.91 3.00 4.12 3rd qtr. -24.79 -24.79 -27.71 -27.04 3rd qtr. 16.33 16.33 17.01 17.95 4th qtr. -27.69 -25.28 -27.74 -27.40 4th qtr. 7.20 10.03 6.83 7.18 Year 2008 -51.12 -49.49 -54.91 -53.78 Year 2005 34.79 38.36 30.31 34.00 2009 2004 January -4.68 -4.68 -6.58 -6.43 1st qtr. 9.13 9.13 8.87 9.59 February -3.42 -3.42 -5.51 -5.43 2nd qtr. -10.98 -10.98 -10.34 -9.64 March 11.50 11.50 14.11 14.35 3rd qtr. 7.65 7.65 7.39 8.14 1st qtr. 2.65 2.65 0.74 1.18 4th qtr. 13.66 15.44 16.81 17.24 Lifetime return Year 2004 18.87 20.74 22.45 25.55 Cumulative% 1,511.92 2,463.56 Annualized% 12.95 15.26 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 30 November 2007 and MSCI Emerging Markets Investable Market Indexwith no dividends thereafter. 4MSCI Emerging Markets Investable Market Index with dividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCIEmerging Markets Index with net dividends reinvestedthrough 30 November 2007, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -31March2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2003 2000 1st qtr. -6.12 -6.12 -6.79 -6.00 1st qtr. 7.79 7.79 2.04 2.42 2nd qtr. 22.60 22.60 22.19 23.29 2nd qtr. -10.29 -10.29 -10.79 -10.16 3rd qtr. 14.62 14.62 13.51 14.15 3rd qtr. -14.86 -14.86 -13.35 -13.00 4th qtr. 12.42 14.85 17.25 17.78 4th qtr. -16.76 -16.16 -13.53 -13.32 Year 2003 48.31 51.51 51.59 55.82 Year 2000 -31.47 -30.98 -31.80 -30.61 2002 1999 1st qtr. 10.62 10.62 10.72 11.34 1st qtr. 13.37 13.37 11.96 12.44 2nd qtr. -12.53 -12.53 -9.01 -8.44 2nd qtr. 20.79 20.79 23.62 24.40 3rd qtr. -16.68 -16.68 -16.78 -16.35 3rd qtr. -3.01 -3.01 -5.50 -5.15 4th qtr. 10.34 11.72 9.76 10.04 4th qtr. 31.90 33.96 25.15 25.44 Year 2002 -11.04 -9.93 -7.97 -6.17 Year 1999 75.19 77.93 63.70 66.41 2001 1998 1st qtr. -7.44 -7.44 -6.19 -5.50 1st qtr. 5.26 5.26 5.71 6.19 2nd qtr. 6.99 6.99 3.11 3.93 2nd qtr. -20.34 -18.95 -24.20 -23.60 3rd qtr. -24.91 -24.91 -22.14 -21.66 3rd qtr. -21.89 -21.89 -22.89 -22.01 4th qtr. 27.90 29.86 26.26 26.58 4th qtr. 12.73 12.73 17.30 17.99 Year 2001 -4.89 -3.43 -4.91 -2.61 Year 1998 -26.17 -24.88 -27.52 -25.34 1997 1994 1st qtr. 10.76 10.76 8.04 8.47 1st qtr. -2.04 -2.04 -9.30 -9.04 2nd qtr. 15.37 16.60 7.68 8.56 2nd qtr. -5.24 -4.83 -2.05 -1.44 3rd qtr. -1.10 -1.10 -9.40 -8.97 3rd qtr. 24.02 24.02 20.47 20.76 4th qtr. -16.49 -14.15 -17.84 -17.52 4th qtr. -15.05 -14.82 -14.67 -14.39 Year 1997 5.53 9.66 -13.40 -11.59 Year 1994 -2.21 -1.52 -8.67 -7.32 1996 1993 1st qtr. 7.88 7.88 5.77 6.23 1st qtr. 9.64 9.64 5.20 5.55 2nd qtr. 6.14 7.87 3.35 4.18 2nd qtr. 8.26 9.31 7.10 8.27 3rd qtr. -2.26 -2.26 -4.08 -3.62 3rd qtr. 12.61 12.61 14.84 15.38 4th qtr. 0.43 2.32 -0.89 -0.59 4th qtr. 27.45 27.95 32.36 32.60 Year 1996 12.40 16.38 3.92 6.03 Year 1993 70.35 72.68 71.26 74.84 1995 1992 1st qtr. -16.54 -16.54 -12.74 -12.38 1st qtr. 20.17 20.17 20.01 20.48 2nd qtr. 11.07 12.03 9.67 10.37 2nd qtr. -8.65 -7.85 -11.85 -10.87 3rd qtr. 2.20 2.20 -1.06 -0.64 3rd qtr. -0.54 -0.54 -3.75 -3.30 4th qtr. -3.59 -2.88 -1.72 -1.35 4th qtr. 1.63 1.98 7.09 7.28 Year 1995 -8.67 -7.19 -6.94 -5.21 Year 1992 10.95 12.32 9.05 11.40 1991 1988 1st qtr. 23.75 23.75 28.66 29.17 1st qtr. 19.34 19.34 20.64 22.05 2nd qtr. 11.36 12.71 3.79 5.09 2nd qtr. 14.87 15.68 10.83 12.18 3rd qtr. 1.96 1.96 2.66 3.28 3rd qtr. 5.07 5.07 0.02 0.99 4th qtr. 14.22 14.90 13.77 14.05 4th qtr. -3.41 -2.12 0.85 1.56 Year 1991 60.48 63.39 55.97 59.91 Year 1988 39.13 41.98 34.87 40.43 1990 1987 1st qtr. -5.67 -5.67 -7.85 -7.18 1st qtr. 11.32 11.32 2nd qtr. 12.17 13.89 18.85 20.03 2nd qtr. 23.32 25.30 3rd qtr. -16.73 -16.73 -17.88 -17.19 3rd qtr. 8.70 8.70 4th qtr. -0.24 1.67 -4.10 -3.05 4th qtr. -18.98 -18.14 Year 1990 -12.11 -9.05 -13.76 -10.55 Year 1987 20.91 24.13 1989 1986 1st qtr. 16.45 16.45 15.66 16.88 1 mo. To 6/30 0.60 0.60 2nd qtr. 21.71 23.16 4.68 5.95 3rd qtr. 3.68 4.15 3rd qtr. 21.72 21.72 21.86 22.80 4th qtr. 6.71 6.71 4th qtr. 10.14 11.29 7.90 8.48 Year 1986 Year 1989 89.99 94.26 59.19 64.96 (5/30-12/31) 11.30 11.80 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through30 November 2007and MSCI Emerging Markets Investable Market Indexwith no dividends thereafter. 4MSCI Emerging MarketsInvestable MarketIndexwith netdividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCIEmerging Markets Index with net dividends reinvestedthrough 30 November 2007, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund Results as of 31 March 2009 Q109 1 year 3 years 5 years 10years 15years 20 years Lifetime % Emerging Markets Growth Fund - gross of operating expenses 2.84 -43.90 -3.90 9.23 9.64 6.71 13.76 16.28 - net of operating expenses 2.65 -44.33 -4.58 8.47 8.87 5.93 12.83 15.27 MSCI Emerging Markets IMI with net dividends reinvested 1.18 -47.25 -8.37 5.76 7.80 3.23 9.15 10.42 MSCI World Index with net dividends -11.82 -42.30 -13.41 -3.10 -1.86 4.00 4.50 6.36 MSCI EAFE Index with net dividends -13.92 -46.39 -14.29 -1.95 -0.61 2.48 2.57 5.54 S&P 500 Index with income reinvested -11.01 -38.08 -13.06 -4.77 -3.00 5.89 7.38 7.70 Lifetime: 31 May 1986 - 31 March 2009 Results are in US$. Periods greater than one year are annualized. Gross of operating expenses reflect the investment results of the Emerging Markets Growth Fund after adding back fund operating expenses, such as custodial and investment management fees. Net of operating expenses total return percentages are calculated from net asset value assuming all distributions are reinvested. MSCI Emerging Markets IMI reflects S&P/IFC Global Composite Index with grossdividends reinvested from inception through 31 December 1987, MSCIEmerging Markets Index withgross dividends reinvested through 31 December 2000,MSCI Emerging Markets Index with net dividends reinvested through 30 November 2007, and MSCI Emerging Markets Investable MarketIndex with net dividends reinvested thereafter. MSCI World Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International Sarl) MSCI EAFE with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International Sarl) All indices are unmanaged. Investment results Emerging Markets Growth Fund Results as of 31 March 2009 Q109 1 year 3 years 5 years 10years 15years 20 years Lifetime % Emerging Markets Growth Fund - gross of operating expenses 2.84 -43.90 -3.90 9.23 9.64 6.71 13.76 16.28 - net of operating expenses 2.65 -44.33 -4.58 8.47 8.87 5.93 12.83 15.27 MSCI Emerging Markets IMI with net dividends reinvested 1.18 -47.25 -8.37 5.76 7.80 3.23 9.15 10.42 MSCI World Index with net dividends -11.82 -42.30 -13.41 -3.10 -1.86 4.00 4.50 6.36 MSCI EAFE Index with net dividends -13.92 -46.39 -14.29 -1.95 -0.61 2.48 2.57 5.54 S&P 500 Index with income reinvested -11.01 -38.08 -13.06 -4.77 -3.00 5.89 7.38 7.70 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. Lifetime: 31 May 1986 - 31 March 2009 Results are in US$. Periods greater than one year are annualized. Gross of operating expenses reflect the investment results of the Emerging Markets Growth Fund after adding back fund operating expenses, such as custodial and investment management fees. Net of operating expenses total return percentages are calculated from net asset value assuming all distributions are reinvested. MSCI Emerging Markets IMI reflects S&P/IFC Global Composite Index with grossdividends reinvested from inception through 31 December 1987, MSCIEmerging Markets Index withgross dividends reinvested through 31 December 2000,MSCI Emerging Markets Index with net dividends reinvested through 30 November 2007, and MSCI Emerging Markets Investable MarketIndex with net dividends reinvested thereafter. MSCI World Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International Sarl) MSCI EAFEwith net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International Sarl) All indices are unmanaged. Diversification by sector and industry Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 31 Dec 08 31 Mar 09 31Mar09 31 Dec 08 31Mar 09 31 Mar09 ENERGY 13.9 15.4 14.4 HEALTH CARE 0.8 0.6 3.0 ENERGY EQUIPMENT & SERVICES 0.2 0.5 0.2 HEALTH CARE EQUIPMENT & SUPPLIES 0.0 0.0 0.1 OIL GAS & CONSUMABLE FUELS 13.7 14.9 14.2 HEALTH CARE PROVIDERS & SERVICES 0.7 0.5 0.2 MATERIALS 11.9 12.5 13.5 PHARMACEUTICALS 0.1 0.1 2.7 CHEMICALS 0.6 1.1 2.6 FINANCIALS 9.6 10.7 21.4 CONSTRUCTION MATERIALS 3.3 3.0 1.3 COMMERCIAL BANKS 4.8 6.7 13.5 CONTAINERS & PACKAGING 0.0 0.0 0.1 THRIFTS & MORTGAGE FINANCE 0.5 0.4 0.3 METALS & MINING 7.2 7.9 9.1 DIVERSIFIED FINANCIAL SERVICES 0.5 0.4 1.5 PAPER & FOREST PRODUCTS 0.8 0.5 0.4 CONSUMER FINANCE 0.0 0.0 0.1 INDUSTRIALS 7.2 7.3 8.5 CAPITAL MARKETS 0.0 0.0 0.9 AEROSPACE & DEFENSE 0.1 0.1 0.2 INSURANCE 0.5 0.4 2.8 BUILDING PRODUCTS 0.0 0.0 0.2 REAL ESTATE INVESTMENT TRUSTS (REITS) 0.0 0.1 0.2 CONSTRUCTION & ENGINEERING 2.8 2.5 1.9 REAL ESTATE MANAGEMENT & DEVELOPMENT 3.3 2.7 2.1 ELECTRICAL EQUIPMENT 1.2 1.6 0.8 INDUSTRIAL CONGLOMERATES 0.6 0.7 1.9 INFORMATION TECHNOLOGY 12.0 13.2 12.7 MACHINERY 0.6 0.6 1.2 INTERNET SOFTWARE & SERVICES 2.3 2.1 0.6 TRADING COMPANIES & DISTRIBUTORS 0.1 0.1 0.3 IT SERVICES 0.4 0.4 1.1 COMMERCIAL SERVICES & SUPPLIES 0.0 0.0 0.1 SOFTWARE 0.4 0.5 0.4 AIR FREIGHT & LOGISTICS 0.0 0.0 0.1 COMMUNICATIONS EQUIPMENT 0.0 0.0 0.3 AIRLINES 0.1 0.1 0.3 COMPUTERS & PERIPHERALS 0.8 1.0 1.9 MARINE 0.1 0.0 0.6 ELECTRONIC EQUIPT, INSTR. & COMPONENTS 2.3 2.4 2.3 ROAD & RAIL 0.3 0.4 0.2 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT 5.8 6.8 6.1 TRANSPORTATION INFRASTRUCTURE 1.3 1.2 0.7 TELECOMMUNICATION SERVICES 16.4 14.7 10.9 CONSUMER DISCRETIONARY 7.3 7.3 6.1 DIVERSIFIED TELECOMMUNICATION SERVICES 6.5 6.3 4.1 AUTO COMPONENTS 0.4 0.5 0.5 WIRELESS TELECOMMUNICATION SERVICES 9.9 8.4 6.8 AUTOMOBILES 0.3 0.6 1.0 UTILITIES 3.7 4.0 3.9 HOUSEHOLD DURABLES 0.5 1.0 0.9 ELECTRIC UTILITIES 2.9 3.1 2.1 LEISURE EQUIPMENT & PRODUCTS 0.3 0.2 0.1 GAS UTILITIES 0.0 0.0 0.4 TEXTILES, APPAREL, & LUXURY GOODS 0.4 0.5 0.4 MULTI UTILITIES 0.0 0.0 0.1 HOTELS, RESTAURANTS & LEISURE 1.3 1.5 0.6 WATER UTILITIES 0.2 0.2 0.2 DIVERSIFIED CONSUMER SERVICES 0.9 0.7 0.1 INDEPENDENT POWER PROD & ENERGY TRADERS 0.6 0.7 1.1 MEDIA 1.3 1.0 1.1 OTHER 1.3 1.4 0.0 DISTRIBUTORS 0.3 0.2 0.2 EMERGING MARKET FUNDS/PARTNERSHIPS 1.3 1.4 0.0 INTERNET & CATALOG RETAIL 0.0 0.0 0.1 MULTILINE RETAIL 0.6 0.6 0.5 Total equity 90.3 93.5 100.0 SPECIALTY RETAIL 1.0 0.5 0.6 Total fixed income 2.7 1.9 CONSUMER STAPLES 6.2 6.4 5.6 Total cash and equivalents 7.0 4.6 FOOD & STAPLES RETAILING 1.7 1.2 1.2 Total assets 100.0 100.0 BEVERAGES 1.0 1.7 1.1 FOOD PRODUCTS 2.0 1.8 1.9 TOBACCO 0.3 0.5 0.7 HOUSEHOLD PRODUCTS 1.2 1.2 0.4 PERSONAL PRODUCTS 0.0 0.0 0.3 1MSCI Emerging Markets Investable Market Index This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS®standards, which if not included herein, are available upon request.GIPs is a trademark owned by CFA Institute. Notable purchases and sales Emerging Markets Growth Fund 31 December 2007 - 31 December 2008 Purchases Sales Security name Amount($) New Security Name Amount ($) Eliminated China Shenhua Energy 195,630,123 Hon Hai Precision Industry 353,520,522 Reliance Industries 194,020,049 Evraz 146,787,234 Gazprom 182,461,603 IOI 134,754,441 Vale do Rio Doce 165,727,677 OCI 127,084,046 Bank of China 147,619,780 ■ Eurasian Natural Resources 121,843,673 SINOPEC 117,722,891 ■ Standard Bank Group 108,777,243 ■ Nine Dragons Paper Industries 113,777,590 Gold Fields 104,360,130 ■ LG Electronics 109,929,322 ■ Taiwan Semiconductor Manufacturing 102,722,044 DLF Ltd. 105,157,588 Sinofert Holdings 98,442,119 Sibirskiy Cement Holding Co. 102,626,358 ■ Orascom Telecom 98,326,640 China High Speed Transmission Equipment 88,793,374 GOME Electrical Appliances Holding 97,310,147 NHN 88,014,996 Novolipetsk Steel 83,743,184 HarmonyGold Mining 83,114,737 KazMunaiGas Exploration Production 82,465,017 Bharti Airtel 77,391,683 Samsung Engineering 70,472,556 ■ Turk Telekom 70,229,392 ■ AU Optronics 67,057,122 Industrial and Commercial Bank of China 69,391,440 Ferrexpo 66,911,421 New World Resources 65,638,799 ■ B2W - Cia. Global do Varejo 65,665,401 Focus Media Holding 64,629,920 ■ Magnitogorsk Iron andSteel 65,357,736 Sasol 64,149,850 Straits Asia Resources 65,080,411 WeichaiPower 63,569,297 ■ Cathay Financial Holding 61,224,736 ■ Reflects largestpurchases and sales of commmon stock.Excludes depository receipts, fixed income, and other non-equity securities. This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS®standards, which if not included herein, are available upon request. GIPS is a trademark owned byCFA Institute. Profile March 31, 2009 Emerging Markets Growth Fund Capital International takes an expansive view of the emerging markets, investing across countries, sectors and the market capitalization spectrum. We treat benchmarks asreference points but invest in a much wider opportunity set that encompasses the entire investable universe. The diversity afforded by our multiple portfolio manager system combined with independent, on-the-ground research underpins all of our investments. As emerging markets become more globally integrated, managers and analysts also benefit from the insights of developed-equity, fixed-income and private equity investment professionals at Capital International as they seek to achieve long-term growth of capital and income. Objective Strategycharacteristics Provide long-term growth of capital by investing in companies across the developing world. Invest in: ■ Emerging markets equities Asset in strategy: $7.5 billion (as of 31 December 2008) Portfolio managment team Strategy inception date:1986 Team averages 27 yearsof investment experience Minimum account size:$0.1 million (qualified purchases only) ■ Christopher Choe ■ Victor Kohn ■ Lisa Thompson Benchmark:MSCI Emerging Markets IMI ■ David Fisher ■ Luis Oliveira ■Shaw Wagener Researchportfolio (16 analysts) Investment process A core belief in independent research, a long-term focus and the multiple perspectives inherent to Capital International's multiple portfolio manager system define our investment process. Four global managers, two regional managersand 16 investment analysts contribute to high level of portfolio diversification. As active managers, we have found value throughout the developing world as markets have evolved, but our approach has remained the same since the inception of our strategy more than 20 years ago. Independent, first-hand research is fundamental aspect of our process. Most anlaysts at Capital International have made research their careers, establishing long-standing relationships with key corporate managers and policymakers over the course of several business and market cycles. We thoroughly analyze the prospects of each company regardless of its market index weighting, gathering information from on-site visits in order to determine each company's business prospects, management and competitive position within a local and global context. Weaim to fully understand the social, economic, cultural and political factors that contribute to the long-term outlook for each company as well as the markets and industries within which they operate. Investments in commodities, energy and technology companies, for instance, may be based on research by several dedicated emerging markets analysts, combined with extensive discussion among a developed-market analyst, a fixed-income or macroeconomic analyst, and several managers, all looking at similar data points from different angles and perspectives. These exchanges also help identify the best ways to invest in longer term trends such as infrastructure development, urban growth and growing consumer demand in emerging markets. We have comprehensive framework for managing risk. Our fundamental research process and multiple manager approach help diversify risk, while Capital International's independent portfolio control and compliance teams monitor compliance with client guidelines and market regulations. Emerging markets equity at Capital The Capital organization's first emerging markets equity fund was launched in 1986, more than one year prior to the inception of the MSCI Emerging Markets Index. We continue to have one of the largest dedicated emerging markets research efforts in the investment management business. Our emerging markets team is an integral part of Capital International's broader global investment group, closely ingteracting with the developed-market equity, debt and private equity research teams and benefiting from a cross-pollination of investment ideas as markets and economies become more globalized. Investment Results Q109 1 year 3 years 5 years 10 years 15 years Emerging MarketsGrowth Fund1 - gross2 2.84% -43.90% -3.90% 9.23% 9.64% 6.71% - net3 2.65 -44.33 -4.58 8.47 8.87 5.93 MSCI Emerging Markets IMI4 1.18 -47.25 -8.37 5.76 7.80 3.23 Portfolio composition Risk characteristics (based on monthly returns) Portfolio5 Index4 Country exposure Standard deviation Information ratio Tracking error 3yrs 5 yrs 3 yrs 5 yrs 3yrs 5 yrs Latin America 20.4% 20.7% Southeast Asia 15.9 13.1 Emerging MarketsGrowth Fund3 26.32% 23.37% 0.71 0.59 5.34% 4.63% Far EastAsia 35.8 44.8 MSCI Emerging Markets IMI4 29.73 26.15 Europe/Middle East/Africa 16.8 21.4 Sector Exposure Outlook and strategy Energy 15.4% 14.4% ■ Global economic conditions remain difficult, with emerging markets growth expected to fall to Materials 12.5 13.5 3.25% in 2009, according to the IMF. We expect that several developing economies, including Industrials 7.3 8.5 those in Eastern and Central Europe, will continue to face severe challenges, as will some Consumer discretionary 7.3 6.1 export-dependent economies. Yet we believe that emerging markets as a whole are Consumer staples 6.4 5.6 fundamentally well equipped to withstand weakness in aglobal economy and will continue Health care 0.6 3.0 to be a significant factor in world growth once this recession is over. While sharply declining Financials 10.7 21.4 exports are an undeniable source of concern, especially in Asia, we believe that continued Information technology 13.2 12.7 stimulus measures, including increased infrastructure spending, should help mitigate the Telecom Services 14.7 10.9 economic slowdown. Utilities 4.0 3.9 ■ The current environment offers many opportunities, in our view, especially now that valuations % have come down relative to those in the developed world. Portfolio managers continue to focus Turnover (one year) 65.26 on the companies we believe will emerge stronger, including those with substantial free cash flows to help finance ongoing business and capital needs. We have a strong conviction in China, which we expect to weather the economic slowdown better than other markets, and are adding to several of the dominant franchises in India. We remain wary of financials on the whole, especially in Asia. We recognize the differences among commodity markets and continue to increase our holdings in several oil producers based on share price weakness, while limiting investments in some industrial metals stocks and adding to certain gold producers. We have also maintained a large overweight in telecommunications and a significantly greater-than-benchmark position in technology. Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods make losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call (800) 421-0180, extension 96245. All data as of 31 March 2009 unless otherwise specified. Results are in US$. Periods greater than on year are annualized. Results reflect the reinvestment of dividends, interest and other earnings. 1Emerging Markets GrowthFund (EMGF). The Fund operated as a closed-end fund until 1 July 1999. This exhibit must be accompanied or preceded by a current prospectus for the Fund. 2Gross of operating expenses. This reflects the investment results of EMGF after adding back fund operating expenses, such as custodial and investment management fees. 3Net of operating expenses. Total return percentages are calculated from net asset value assuming all distributions are reinvested. 4MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCI Emerging Markets Index with net dividends reinvested through 30 November 2007, and MSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. All indices are unmanaged. 5Includes 4.0% in companies with substantial business assets in emerging markets but that are domiciled in developed markets, and 0.6% in CII's private equity funds. Capital International uses a multiple portfolio manager system that divides portfolios into multiple segments. In this system, differences of opinion are common, and the opinions expressed by an individual do not necessarily reflect the consensus of the team. The statements expressed herein are informed opinions, are as of the date noted, and are subject to change at any time based on market or other conditions. This publication is intended merely to highlight issues and is not intended to be comprehensive or to provided advice. This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS standards, which if not included herein, are available upon request. GIPS® is a trademark owned by CFA Institute.
